DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2022 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Official action on April 4, 2022 and prior to the mailing date of the present Final Official action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0074418 A1 to Panzarella et al. (hereinafter “Panzarella”).

Referring to Applicant’s independent claim 1, Panzarella teaches a shaped abrasive particle (See Abstract) comprising: a body (pars. [0068], [0072-0079]; FIG. 5) comprising a first major surface (pars. [0068], [0072-0079]; FIG. 5), a second major surface opposite the first major surface (pars. [0068], [0072-0079]; FIG. 5), a first side surface (pars. [0068], [0072-0079]; FIG. 5) and a second side surface extending between the first major surface and the second major surface (pars. [0068], [0072-0079]; FIG. 5).
As Panzarella teaches an exemplary embodiment whereby the body of the abrasive particulate material disclosed therein has a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068]), and teaches further the abrasive particulate material can have a specific contour (par. [0068]), a person having ordinary skill in the art at the time the present application was filed would recognize and appreciate the voids of Panzarella’s exemplary embodiment illustrated in FIG. 5 can exhibit and possess “curved sections” according to Applicant’s claim language. The shape of such “curved sections” is easily encompassed by the multitude of potential shapes of the specific contour taught by Panzarella. The proposed “curved sections” would occupy the same ‘space’ as the voids illustrated in FIG. 5, while also adopting the same starting points as said voids. And, given Panzarella’s teachings, those proposed modifications to Panzarella’s FIG. 5 could easily encompass a combination of different contours, e.g., a combination of different shapes such as conical, elliptical or helical (par. [0068] of Panzarella). A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate such a proposed modification is an obvious design modification well within Panzarella’s teachings.
For these reasons, the teachings that “wherein the first side surface comprises a first portion including a first curved section, wherein the second side surface comprises a second portion including a second curved section; and wherein the second curved section comprises a contour different from the contour of the first curved section” are obvious in light of the teachings of Panzarella.

Referring to Applicant’s claim 2, Panzarella teaches the first portion extends between a first corner and a second corner of the body (pars. [0068], [0072-0079]; FIG. 5).

Referring to Applicant’s claim 3, Panzarella teaches the second portion extends between a second corner and a third corner of the body (pars. [0068], [0072-0079]; FIG. 5). 

Referring to Applicant’s claim 4, Panzarella teaches the second corner and third corner of the body are adjacent to each other, and wherein no external corners are disposed between the second comer and third corner of the body (pars. [0068], [0072-0079]; FIG. 5).

Referring to Applicant’s claim 5 Panzarella teaches the first portion is disposed between a first linear section and a second linear section (pars. [0068], [0072-0079]; FIG. 5).

Referring to Applicant’s claim 6, Panzarella teaches the second portion is disposed between a third linear section and a fourth linear section (pars. [0068], [0072-0079]; FIG. 5).

Referring to Applicant’s claim 7, Panzarella teaches the body comprises a first arm extending between a midpoint of the body and a first corner of the body (pars. [0068], [0072-0079]; FIG. 5).

Referring to Applicant’s claim 8, Panzarella teaches the firm arm comprises have a first throat width (Wth1) that is less than or equal to the first maximum tip width (Wt) (pars. [0068], [0072-0079]; FIG. 5). 

Referring to Applicant’s claim 9, Panzarella teaches the body comprises a second arm extending between a midpoint of the body and a second corner of the body (pars. [0068], [0072-0079]; FIG. 5). 

Referring to Applicant’s claim 10, Panzarella teaches the body comprises a third side surface comprising a third portion having a third curved section (pars. [0068], [0072-0079]; FIG. 5). 

Referring to Applicant’s claims 11 and 12, Panzarella teaches an exemplary embodiment whereby the body of the abrasive particulate material disclosed therein has a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068]) and teaches further the abrasive particulate material can have a specific contour (par. [0068]). Panzarella teaches the abrasive particle include a length, height and a width (par. [0075]). Panzarella teaches the abrasive particle may define a primary aspect ratio that is the ratio of the length to the height (length:width), a secondary aspect ratio that is the ratio of the height to the width (width:height), and a tertiary aspect ratio that is the ratio of the length to the width (length:height) (par. [0075]). Panzarella teaches the shaped abrasive particle can have a shape with respect to the primary aspect ratio that is generally rectangular, e.g., flat or curved (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle, a square, a rectangle, a pentagon, etc. (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may also be the shape of any alphanumeric character, e.g., 1, 2, 3, etc., A, B, C. etc. (par. [0079]). Further, Panzarella teaches the contour of the shaped abrasive particle with respect to the secondary aspect ratio may be a character selected from the Greek alphabet, the modem Latin alphabet, the ancient Latin alphabet, the Russian alphabet, any other alphabet, or any combination thereof (par. [0079]). As Panzarella teaches the secondary aspect ratio that is the ratio of the height to the width (width:height) (par. [0075]) and the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle (par. [0079]), the face of the shaped abrasive particle of FIG. 5 of Panzarella can embody a triangular shape such that three arms, rather than four arms, extend from the midpoint of the shaped abrasive particle.  The third portion of the resultant modified three armed, triangular shaped abrasive particle of Panzarella would extend between a first corner and a third corner according to Applicant’s dependent claim 11.  In addition, the first corner and third corner of the resultant modified three armed, triangular shaped abrasive particle of Panzarella would be adjacent to each other without the second corner, or other external corner, disposed therebetween according to Applicant’s dependent claim 12.

Referring to Applicant’s claim 13, Panzarella teaches an exemplary embodiment whereby the body of the abrasive particulate material disclosed therein has a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068]) and teaches further the abrasive particulate material can have a specific contour (par. [0068]). Panzarella teaches the abrasive particle include a length, height and a width (par. [0075]). Panzarella teaches the abrasive particle may define a primary aspect ratio that is the ratio of the length to the height (length:width), a secondary aspect ratio that is the ratio of the height to the width (width:height), and a tertiary aspect ratio that is the ratio of the length to the width (length:height) (par. [0075]). Panzarella teaches the shaped abrasive particle can have a shape with respect to the primary aspect ratio that is generally rectangular, e.g., flat or curved (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle, a square, a rectangle, a pentagon, etc. (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may also be the shape of any alphanumeric character, e.g., 1, 2, 3, etc., A, B, C. etc. (par. [0079]). Further, Panzarella teaches the contour of the shaped abrasive particle with respect to the secondary aspect ratio may be a character selected from the Greek alphabet, the modem Latin alphabet, the ancient Latin alphabet, the Russian alphabet, any other alphabet, or any combination thereof (par. [0079]). As Panzarella teaches the secondary aspect ratio that is the ratio of the height to the width (width:height) (par. [0075]) and the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle (par. [0079]), the face of the shaped abrasive particle of FIG. 5 of Panzarella can embody a triangular shape such that three arms, rather than four arms, extend from the midpoint of the shaped abrasive particle.  As the structure between each arm of the resultant modified three armed, triangular shaped abrasive particle of Panzarella would contain a separate portion, that is, a first portion, a second portion and a third portion, and each separate portion includes two linear sections, e.g., first and second linear sections of the first portion, third and fourth linear sections of the second portion, the resultant third portion of the resultant modified three armed, triangular shaped abrasive particle of Panzarella would include the fifth and sixth linear sections according to Applicant’s dependent claim 13.

Referring to Applicant’s claim 14, As Panzarella teaches an exemplary embodiment whereby the body of the abrasive particulate material disclosed therein has a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068]), and teaches further the abrasive particulate material can have a specific contour (par. [0068]), a person having ordinary skill in the art at the time the present application was filed would recognize and appreciate the voids of Panzarella’s exemplary embodiment illustrated in FIG. 5 can exhibit and possess “curved sections” according to Applicant’s claim language. The shape of such “curved sections” is easily encompassed by the multitude of potential shapes of the specific contour taught by Panzarella. The proposed “curved sections” would occupy the same ‘space’ as the voids illustrated in FIG. 5, while also adopting the same starting points as said voids. And, given Panzarella’s teachings, those proposed modifications to Panzarella’s FIG. 5 could easily encompass a combination of different contours, e.g., a combination of different shapes such as conical, elliptical or helical (par. [0068] of Panzarella). A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate such a proposed modification is an obvious design modification well within Panzarella’s teachings.
For these reasons, the teaching that “the third curved section comprises a contour different from the contour of the first curved section” is obvious in light of the teachings of Panzarella.

Referring to Applicant’s claim 15, Panzarella teaches an exemplary embodiment whereby the body of the abrasive particulate material disclosed therein has a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068]) and teaches further the abrasive particulate material can have a specific contour (par. [0068]). Panzarella teaches the abrasive particle include a length, height and a width (par. [0075]). Panzarella teaches the abrasive particle may define a primary aspect ratio that is the ratio of the length to the height (length:width), a secondary aspect ratio that is the ratio of the height to the width (width:height), and a tertiary aspect ratio that is the ratio of the length to the width (length:height) (par. [0075]). Panzarella teaches the shaped abrasive particle can have a shape with respect to the primary aspect ratio that is generally rectangular, e.g., flat or curved (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle, a square, a rectangle, a pentagon, etc. (par. [0079]). Panzarella teaches the shape of the shaped abrasive particle with respect to the secondary aspect ratio may also be the shape of any alphanumeric character, e.g., 1, 2, 3, etc., A, B, C. etc. (par. [0079]). Further, Panzarella teaches the contour of the shaped abrasive particle with respect to the secondary aspect ratio may be a character selected from the Greek alphabet, the modem Latin alphabet, the ancient Latin alphabet, the Russian alphabet, any other alphabet, or any combination thereof (par. [0079]). As Panzarella teaches the secondary aspect ratio that is the ratio of the height to the width (width:height) (par. [0075]) and the shape of the shaped abrasive particle with respect to the secondary aspect ratio may be any polyhedral shape, e.g., a triangle (par. [0079]), the face of the shaped abrasive particle of FIG. 5 of Panzarella can embody a triangular shape such that three arms, rather than four arms, extend from the midpoint of the shaped abrasive particle, that is, between a midpoint of the body and a third corner of the body according to Applicant’s dependent claim 15.

Referring to Applicant’s claim 16, Panzarella teaches a plurality of shaped abrasive particles, each of the shaped abrasive particles having the features of claim 1 (pars. [0068], [0072-0079]; FIG. 5), and wherein the plurality of shaped abrasive particles are part of a fixed abrasive article such as a coated abrasive article (par. [0091]; FIG. 10).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
In responding to the rejection of claims 1-16 under 35 USC 103, Applicant asserts the Panzarella reference is silent as to the shaped abrasive particle taught therein having curved portions exhibiting different contours and disagrees with the position taken by the Office.  Applicant asserts Panzarella’s teachings at par. [0068] correspond to shapes of particles and not the voids between the radial arms of said particles, thus a person having ordinary skill in the art would not be motivated to alter the size and shape of said voids.  Applicant asserts further the modification proposed by the Office would destroy any multifold symmetry exhibited and possessed by the shaped particles of Panzarella.  For these reasons, Applicant asserts further yet Panzarella teaches away from the modifications proposed by the Office.  In closing, Applicant asserts independent claim 1, and claims 2-16 depending therefrom, are patentable over the teachings of the Panzarella reference and the aforementioned claim rejection should be withdrawn.
Examiner disagrees.  In par. [0068], Panzarella teaches the abrasive particulate material can be formed to have a specific shape or contour, and may include a combination of shapes, e.g., a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis.  The argument that incorporating a combination of shapes would not alter the voids between the radial arms of the particles fails to consider the totality and entirety of Panzarella’s teachings.  For instance, how can altering the shape, which necessarily encompasses the entire surface, of a shaped abrasive particle not also include the voids between, e.g., radial arms extending from the particle’s surface?  Furthermore, why would Panzarella fabricate a shaped abrasive particle incorporating contours exhibiting curves, which is well within its teachings, and not retain the multifold symmetry illustrated in the Panzarella’s Figures?  Moreover, Applicant’s specific argument is predicated solely on a view of the illustrations in the Figures that adopts a narrow perspective that does not reflect Panzarella’s broad teachings.  For all these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731